TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00490-CR
                                        NO. 03-13-00491-CR
                                        NO. 03-13-00492-CR
                                        NO. 03-13-00493-CR
                                        NO. 03-13-00495-CR



                              Gerald Christopher Zuliani, Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
             NOS. D-1-DC-13-900010, D-1-DC-13-900011, D-1-DC-12-100127,
                       D-1-DC-13-900137 & D-1-DC-12-900269
              HONORABLE P. DAVID WALBERG, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                Appellant’s brief on appeal was originally due December 2, 2013. On counsel’s

motion, the time for filing was extended to February 28, 2014. Appellant’s counsel has now filed

a second motion requesting that the Court extend the time for filing appellant’s brief an additional

30 days. We grant the motion for extension of time and order appellant to file a brief no later than

May 5, 2014. No further extension of time will be granted and failure to comply with this order will

result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules

of Appellate Procedure.
              It is so ordered this 4th day of April, 2014.


Before Justices Puryear, Goodwin, and Field




                                                 2